Citation Nr: 0310694	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine (neck) 
disability, to include degenerative joint disease of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia (VA), that denied the veteran's 
claim of entitlement to service connection for a cervical 
spine condition.  The veteran perfected a timely appeal of 
this determination in July 1999.  The RO re-characterized the 
issue as entitlement to service connection for a cervical 
spine/neck disability in a supplemental statement of the case 
issued in January 2002.  Following additional development of 
this claim, it was returned to the Board.

It is noted that, during the pendency of this appeal, the RO 
issued a subsequent rating decision in January 2002 in which 
it evaluated the veteran's claim under the Veterans Claims 
Assistance Act of 2000 (VCAA) and concluded that no change 
was warranted in the previous denial of the veteran's service 
connection claim.  


REMAND

In March 2003, the Board re-characterized the issue as listed 
above and notified the veteran and his service representative 
that, pursuant to 38 C.F.R. § 19.9(a)(2), it was undertaking 
additional development with respect to the veteran's service 
connection claim for a cervical spine (neck) disability, to 
include degenerative joint disease of the cervical spine.  
Specifically, the veteran and his representative were 
notified that the veteran was being scheduled for VA 
examination.  The report of this examination, accomplished in 
April 2003, has been associated with the veteran's claims 
folder.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
has obtained a copy of the veteran's April 2003 VA 
examination report, in light of the Federal Circuit's 
decision, this case must be remanded.

The Board notes that, although the veteran was examined in 
April 2003, the Nurse Practitioner who examined the veteran 
at that time did not answer the specific questions asked in 
the Board's January 2003 development request.  Specifically, 
the Board requested opinions as to whether it was as least as 
likely as not that the veteran had developed a cervical spine 
(neck) disability as a result of an in-service injury and 
whether this disability was manifested within 1 year of the 
veteran's separation from service.  It is also noted that the 
report of the veteran's VA orthopedic (spine) examination 
accomplished in April 2003 was not co-signed by a physician.  
Because the report of the veteran's VA orthopedic (spine) 
examination accomplished in April 2003 does not contain 
sufficient detail, it must be returned as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2002).

The Board also notes that, in a letter from Robert C. 
Blackwood, M.D., dated on August 13, 1999, and associated 
with the veteran's claims folder, this physician indicated 
that the veteran was scheduled for a follow-up appointment 
subsequent to the date of this letter concerning his cervical 
spine and left neck pain.  A review of the veteran's claims 
folder indicates that records from this physician dated 
subsequent to August 13, 1999, have not been associated with 
the veteran's claim.  Therefore, on remand, the RO should 
attempt to obtain complete clinical records for the veteran 
from this physician.

Finally, the Board notes that there has been some confusion 
about the existence of medical records pertinent to the 
veteran's claim from a facility that the veteran previously 
identified as "Robert Packer Hospital."  In a statement 
dated in July 2000, the veteran clarified where these medical 
records were located and stated that they were available from 
Guthrie Medical Group, Vestal, New York (NY).  At the time 
that the veteran submitted this statement, he also provided 
some records that he had obtained from this facility.  As 
such, on remand, the RO should attempt to obtain complete 
clinical records for the veteran from this facility.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify by name, address, and 
approximate (beginning and ending) 
date(s), any additional VA and non-VA 
health care providers not previously 
identified who have treated the veteran 
for a cervical spine (neck) disability 
between his separation from service in 
January 1973 and the present date.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  The 
aid of the veteran in securing these 
records, to include providing VA with the 
necessary authorization(s), should be 
obtained as needed, to specifically 
include authorizations for records from 
Guthrie Medical Group, Vestal, NY, for 
the period of 1974 to 1991, and from 
Robert C. Blackwood, M.D., for the period 
of June 1999 to the present.  If any 
requested records are not available, or 
if the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his service 
representative should be so informed in 
writing.

(NOTE:  The following records are on 
file:  the veteran's service medical 
records; VA outpatient treatment reports 
dated between July 1998 and September 
2001 from the VA Medical Center in 
Hampton, Virginia; outpatient treatment 
reports dated between September 1981 and 
September 1991 from Guthrie Medical 
Group, Vestal, NY; outpatient treatment 
reports dated between April 1997 and June 
1999 from Robert C. Blackwood, M.D.; 
outpatient treatment reports dated 
between February 1992 and November 1994 
from Johnson City Family Care Center, 
Johnson City, NY; outpatient treatment 
reports dated between October 1974 and 
November 1991 from Tier Orthopedic 
Associates; reports dated between 
December 1978 and January 1979 from Ideal 
Hospital, Endicott, NY; and outpatient 
treatment reports dated between October 
1997 and January 2001 from Healthwise 
Medical & Rehabilitation Centers).  

2.  After undertaking the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examination: an 
orthopedic (spine) examination in order 
to determine the nature, extent, and 
etiology of the veteran's currently 
diagnosed cervical spine (neck) 
disability, to include degenerative joint 
disease of the cervical spine.  Request 
that this examination be conducted by a 
medical doctor.  All clinical findings 
should be reported in detail.  Request 
that this examination specifically 
include all standard studies and tests to 
determine the extent of the veteran's 
currently diagnosed cervical spine (neck) 
disability, to include degenerative joint 
disease of the cervical spine.  Send the 
claims folder to the examiner(s) for 
review.  If possible, the examiner(s) 
should be asked to comment specifically 
on the extent of the veteran's disability 
attributable to service-connected 
lumbosacral strain with a history of 
contusion and what is attributable to a 
cervical spine (neck) disability, to 
include degenerative joint disease of the 
cervical spine.  Based on a review of the 
veteran's claims folder, to specifically 
include the service medical records and 
medical opinions provided by M. J. 
Concess, D.C., in June 1999, and A. 
Terraro, D.C., in October 1999, the 
examiner(s) should answer the following 
questions: (a) Is it as least as likely 
as not that the veteran developed a 
disability of the cervical spine (neck), 
to specifically include degenerative 
joint disease of the cervical spine, as a 
result of the injury to his coccyx that 
occurred on or about 1972?; (b)  Is it as 
least as likely as not that the veteran 
developed a disability of the cervical 
spine (neck), including degenerative 
joint disease of the cervical spine, 
within 1 year of his separation from 
service in January 1973?

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim of entitlement to service 
connection for a cervical spine (neck) 
disability, to include degenerative joint 
disease of the cervical spine.  The 
veteran's service connection claim for a 
cervical spine (neck) disability, to 
include degenerative joint disease of the 
cervical spine, should be evaluated in 
light of all of the evidence received 
since the January 2002 supplemental 
statement of the case and associated with 
the veteran's claim in response to the 
development requests listed above.  

4.  If the determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on this claim, to include all 
pertinent evidence received since the 
statement of the case (June 1999), the 
supplemental statement of the case 
(January 2002), and the applicable law 
and regulations governing service 
connection for a cervical spine (neck) 
disability, to include degenerative joint 
disease of the cervical spine.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


